Appellant was convicted for failing and refusing to work on the public road. He was tried before the court, a jury having been waived by the defendant.
County Court adjourned on 31st day of December, 1913, and the statement of facts was filed in January after adjournment. The record does not contain an order authorizing the filing of a statement of facts *Page 16 
after adjournment of the term of court, therefore it can not be considered under the decisions of this court. Without the statement of facts the matters presented in the motion for a new trial can not be considered.
The judgment is affirmed.
Affirmed.